                                                                     United States District Court
                                                                       Southern District of Texas

                                                                          ENTERED
                                                                          May 10, 2021
                                                                       Nathan Ochsner, Clerk

             UNITED STATES DISTRICT COURT
              SOUTHERN DISTRICT OF TEXAS
                  HOUSTON DIVISION

CONOCOPHILLIPS                  § CIVIL ACTION NO.
COMPANY,                        § 4:20-cv-04385
         Plaintiff,             §
                                §
                                §
       vs.                      § JUDGE CHARLES ESKRIDGE
                                §
                                §
IN-DEPTH                        §
COMPRESSIVE SEISMIC             §
INC and IN-DEPTH                §
GEOPHYSICAL INC,                §
            Defendants.         §

                  OPINION AND ORDER
               DENYING MOTION TO DISMISS
     The motion by Defendants In-Depth Compressive Seismic,
Inc and In-Depth Geophysical, Inc to dismiss the complaint filed
by Plaintiff ConocoPhillips Company is denied. Dkt 12.
         1. Background
     This patent-infringement action pertains to United States
Patent No 10,832,867 issued in November 2020 and owned by
ConocoPhillips for “Seismic Data Acquisition Using Non-
Uniform Receiver Spacing.” Dkt 1-1. It is a continuation of two
similar parents, respectively dated November 2017 and June 2011
and referred to as the ’838 Patent and the ’248 Patent. See Dkt 1-
1 at 2.
     The ’867 Patent pertains to a method for sampling and
gathering data created during a process called compressive seismic
imaging. That is a process by which seismic compression waves
are sent through the earth to determine the geological makeup of
rock formations, which in turn determines whether the
formations contain oil, gas, or other valuable resources. See
Dkt 1 at ¶¶ 8–12.
     ConocoPhillips refers in both its complaint and its response
to Defendants together singularly as In-Depth, which convention
is adopted here. ConocoPhillips alleges that In-Depth “created,
uses, and offers services related to a compressive sensing
product, which In-Depth calls ‘Compressive Seismic
Reconstruction’ (‘CSR’).” Dkt 1 at ¶ 16. It says that In-Depth’s
CSR product mirrors its own compressive imaging services and
uses the patented nonuniform spacing process. ConocoPhillips
points to several webpages on the In-Depth Compressive
corporate website and alleges that these pages explain services
offered by In-Depth that purportedly infringe the ’867 Patent. Id
at ¶ 29 (claim chart). ConocoPhillips also points to a YouTube
video published by the Society of Exploration Geophysicists,
which is an organization that publishes educational materials on
geophysics. The video explains the “optimized” sampling
method that In-Depth Compressive uses. Ibid.
     ConocoPhillips brings a claim for patent infringement of
the ’867 Patent, seeking money damages and injunctive relief. In-
Depth moves to dismiss under Rule 12(b)(6), arguing that
ConocoPhillips fails to state a claim. Dkt 12.
     A related infringement lawsuit pending before Judge Sim
Lake involves the same parties and pertains to the ’248 Patent.
See ConocoPhillips Co v In-Depth Compressive Seismic, Inc, No 18-cv-
803. Judge Lake stayed that action in October 2019 pending inter
partes review by the Patent Trial and Appeal Board. The Board
issued a final decision in September 2020, upholding the patent
in part and invalidating it in part. That decision is now on appeal
before the Federal Circuit. Ruling is expected on that “later” in
2021. See Dkt 12 at 5. The parties agreed at hearing that decision
on the pending motion needn’t await ruling in the Federal Circuit.
          2. Legal standard
     Rule 8(a)(2) of the Federal Rules of Civil Procedure requires
a plaintiff’s complaint to provide “a short and plain statement of
the claim showing that the pleader is entitled to relief.”
Rule 12(b)(6) allows the defendant to seek dismissal if the
plaintiff fails “to state a claim upon which relief can be granted.”
     Read together, the Supreme Court has held that Rule 8 “does
not require ‘detailed factual allegations,’ but it demands more



                                 2
than an unadorned, the-defendant-unlawfully-harmed-me
accusation.” Ashcroft v Iqbal, 556 US 662, 678 (2009), quoting Bell
Atlantic Corp v Twombly, 550 US 544, 555 (2007). To survive a
Rule 12(b)(6) motion to dismiss, the complaint “must provide the
plaintiff’s grounds for entitlement to relief—including factual
allegations that when assumed to be true ‘raise a right to relief
above the speculative level.’” Cuvillier v Taylor, 503 F3d 397, 401
(5th Cir 2007), quoting Twombly, 550 US at 555.
     A complaint must therefore contain enough facts to state a
claim to relief that is plausible on its face. Twombly, 550 US at 570.
A claim has facial plausibility “when the plaintiff pleads factual
content that allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged.” Iqbal,
556 US at 678, citing Twombly, 550 US at 556. This standard on
plausibility is “not akin to a ‘probability requirement,’ but it asks
for more than a sheer possibility that a defendant has acted
unlawfully.” Id at 678, quoting Twombly, 550 US at 556.
     Review on motion to dismiss under Rule 12(b)(6) is
constrained. The reviewing court must accept all well-pleaded
facts as true and view them in the light most favorable to the
plaintiff. Walker, 938 F3d at 735 (citations omitted). The court
must also generally limit itself to the contents of the pleadings
and its attachments. Brand Coupon Network LLC v Catalina
Marketing Corp, 748 F3d 631, 635 (5th Cir 2014) (citations
omitted). But documents attached to either a motion to dismiss
or an opposition to that motion may be considered when they are
referred to in the complaint and “are central to a plaintiff’s
claims.” Ibid (citation omitted).
          3. Analysis
     In-Depth asserts that dismissal is appropriate because
ConocoPhillips fails to allege facts showing performance of the
patented method. It also argues that infringement (if any) took
place before the ’867 Patent was issued and thus isn’t actionable.
               a. Sufficiency of performance allegation
     To allege infringement of a method claim, the plaintiff must
plead facts that show that all steps of the claimed method were
performed by the defendant. See Akamai Technologies, Inc v
Limelight Networks, Inc, 797 F3d 1020, 1022 (Fed Cir 2015, en banc,



                                  3
per curiam). For that reason, merely selling or marketing a patented
process doesn’t constitute infringement. See Ricoh Co v Quanta
Computer Inc, 550 F3d 1325, 1334–35 (Fed Cir 2008); see also Joy
Technologies, Inc v Flakt, Inc, 6 F3d 770, 773 (Fed Cir 1993).
     As to the complaint by ConocoPhillips, In-Depth argues that
there’s no reasonable inference that it performed the claimed ’867
method. Dkt 12 at 16–19. The marketing statements and
YouTube video relied on by ConocoPhillips, In-Depth says, “at
most” support allegation that it has “the ability to design a survey
for solving a unique geophysical problem, which is not
actionable.” Dkt 12 at 19.
     This contention lacks merit. In-Depth would require at this
pleading stage an allegation of direct (and seemingly irrefutable)
evidence of actual performance of the method. That would
stretch the standard on motion to dismiss too far. To the
contrary, ConocoPhillips bases its infringement claim on specific
factual allegations to which a reasonable conclusion of
infringement pertains. First, based on the webpages and video, it
alleges that In-Depth has advertised capacity to perform
sampling like the method described in the ’867 Patent. Second, it
alleges that In-Depth is in the business of providing such imaging
services within the oil and gas industry.
     It’s not a speculative or conclusory leap to conclude from
those specific allegations that In-Depth performed the patented
process that it claims it can perform and for which it is in business
to perform. Indeed, the complaint alleges that In-Depth is
actually “making, using, selling, offering to sell, and/or offering to
perform methods and articles that conduct compressive seismic
acquisition of data based on a non-uniform optimized
compressive sensing-based survey design, including In-Depth’s CSR
products and services.” Dkt 1 at ¶ 28 (emphasis added). An inserted
claim chart then specifically states that In-Depth “performs a
method of characterizing a geological subsurface.” Ibid
(emphasis added). This isn’t simply allegation that In-Depth is
capable of performing all steps of the claimed method, as In-
Depth contends. See Dkt 12 at 17, quoting Cybersettle Inc v National
Arbitration Forum Inc, 243 F Appx 603, 606 (Fed Cir 2007). Fairly
read, the allegations state that In-Depth is actually doing it.




                                  4
     In-Depth criticizes that ConocoPhillips pleads certain
aspects of its allegations solely on information and belief. See Dkt 12
at 16. But such pleading at this stage is appropriate, especially
where the evidence of proof is in the hands of, or more accessible
to, the defendant. Johnson v Johnson, 385 F3d 503, 531 n 19 (5th
Cir 2004). And these aren’t bare allegation of legal conclusions
on information and belief. Rather, they proceed logically from a
factually pleaded predicate. Compare Salermo v Hughes Watters &
Askanase LLP, --- F Supp 3d ---, 2021 WL 293311, *9–10
(SD Tex).
     It might well be that no evidence will exist as to performance
of the ’867 method. But that’s a matter for summary judgment.
The allegations are sufficient to proceed beyond the pleadings.
The motion to dismiss will be denied on this basis.
               b. Timing of alleged infringement
     A plaintiff must, of course, establish the existence of a valid
patent as a prerequisite to a claim for patent infringement. This
includes showing that the patent was issued prior to any
infringement. For example, see Ericsson, Inc v D-Link Systems, Inc,
773 F3d 1201, 1213–14 (Fed Cir 2014).
     As to the complaint by ConocoPhillips, In-Depth argues that
it fails to state “a plausible claim” because it doesn’t allege the
infringement “took place after the ’867 Patent issued.” Dkt 12 at
19. It asserts that the sources for allegations of infringement both
predate the issuance of the ’867 Patent. That is, the ’867 Patent
was issued in November 2020—but the webpages were first
published prior to March 2018, and the YouTube video was
posted in July 2020 (and is based on studies conducted in 2018
and 2019). In-Depth argues that this means that ConocoPhillips
fails to offer sufficient factual allegations from which it could be
reasonably inferred that any infringement occurred after issuance
of the ’867 Patent. See Dkt 12 at 20–21.
      This argument, too, lacks merit. Again, the question now is
only whether the specific allegations support an inference that In-
Depth infringed the ’867 Patent. They do. True, the webpages
and video were originally published prior to issuance of the ’867
Patent. But that doesn’t mean that they can in no way support
allegation of infringement after issuance. Indeed, both remain



                                  5
active and available on the internet to the general public. From
these specific allegations, it’s quite plausible to conclude that In-
Depth infringed the ’867 Patent after it was issued.
     In-Depth also argues that ConocoPhillips must allege the
precise date at which the infringement began. See Dkt 12 at 19–
20. It cites as support the decision in Quantum Loyalty Systems, Inc
v TPG Rewards, Inc, 2009 WL 5184350 (D Del). But rather than
demand allegation of a specific date on which infringement
commenced, Quantum Loyalty goes only so far as to require that a
patent-infringement plaintiff plead some facts showing that the
subject patent was infringed after the patent was issued. And
there, it was clear that the challenged program hadn’t been
“offered” for more than one year before the earliest filing date of
the subject patent, and plaintiffs otherwise failed to allege “any
facts as to when the infringement began or whether it has
continued to this day.” Id at *8 (emphasis in original).
     Regardless, courts in this district specifically decline to
require a high degree of specificity on such timing in the
complaint itself. This is so in light of the obligations imposed by
the local rules on plaintiffs to disclose with specificity asserted
claims and preliminary infringement contentions at a very early
stage. For example, see Lubrizol Specialty Products, Inc v Flowchem
LLC, 165 F Supp 3d 534, 538 (SD Tex 2016); see also Rules of
Practice for Patent Cases, United States District Court for the
Southern District of Texas, at Section 3-1. This being so,
ConocoPhillips needn’t within its complaint posit an exact date
on which infringement began.
     The motion to dismiss will be denied on this basis as well.
          4. Conclusion
     The motion by Defendants In-Depth Compressive Seismic,
Inc and In-Depth Geophysical, Inc to dismiss the complaint filed
by Plaintiff ConocoPhillips Company is DENIED. Dkt 12.




                                 6
SO ORDERED.


Signed on May 10, 2021, at Houston, Texas.




                       Hon. Charles Eskridge
                       United States District Judge




                         7
